Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and they are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as follow:
As to claim 1 (lines 15-16); claim 8 (lines 15-18); claim 15 (lines 15-18), the limitation of “the new endpoint migration job to queue of remaining migration jobs of the migration workflow” is lack of antecedent basis, it is not clearly understood how the new endpoint migration job is add to the queue and how it relates to the remaining migration jobs of the workflow. Examiner suggests application to amend as “a remaining migration job associated with the new endpoint migration job to queue of the migration workflow” to overcome 112 second paragraph.

Allowable Subject Matter
The following claims 1, 8 and 15 drafted by the examiner and considered to distinguish patentably over the art of record in this application, bellow is graphed of claim 1, presented to applicant for consideration, applicant can amend the claim bellow to put the application in condition for allowance: 
1. A method for new endpoint addition, the method comprising:
receiving, during execution of a migration workflow, a request to add a new
endpoint to the migration workflow, wherein the execution of the migration
workflow comprises performing a first migration job associated with a first
consistency group and assigned a first priority;
making a first determination that the first priority is higher than a priority threshold;
based on the first determination, completing the first migration job;
performing, after completing the first migration job, a new endpoint addition action
set comprising:
creating a new endpoint migration job for the new endpoint; and
assigning a new endpoint migration job priority to the new endpoint
migration job; and
adding, based on the new endpoint migration job priority, a remaining migration job associated with the new endpoint migration job to queue of the migration workflow; 

wherein adding the new endpoint migration job to queue comprises receiving, during execution of a migration workflow, a second request to add a second new endpoint to the queue of migration workflow, wherein the execution of the migration workflow comprises performing the second migration job associated with a second consistency group and assigned the second priority.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195